Citation Nr: 0331142	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  00-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 
2001, for the assignment of a 60 percent staged rating for 
the residuals of lung cancer, to include restoration of a 
temporary 100 percent rating previously assigned.  

2.  Entitlement to an increased rating for the service-
connected residuals of lung cancer, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1970.  

A June 1997 rating decision granted service connection for 
lung cancer and assigned a temporary 100 percent evaluation, 
effective July 25, 1996.  A February 1998 rating decision 
proposed to reduce the 100 percent evaluation to 30 percent.  
And a June 1998 rating decision did that, effective 
September 1, 1998.  The veteran appealed.

A January 2002 rating decision granted an increased, 60 
percent, rating for the residuals of the lung cancer, 
effective July 13, 2001, the date of a private pulmonary 
function test (PFT).  The veteran appealed for an earlier 
effective date for the assignment of the 60 percent rating.  

A July 2002 rating decision granted a total disability 
rating due to individual unemployability (TDIU), with the 
same effective date of July 13, 2001.

Since the veteran timely appealed the staged rating assigned 
for the residuals of his lung cancer, the Board must 
consider the holding in Fenderson v. West, 12 Vet. App. 119 
(1999).  And this issue has been restated to reflect this 
consideration.

As the issue of assignment of an earlier effective date of 
June 21, 1997, for the grant of a100 percent rating for the 
residuals of the lung cancer, and the assignment of a 
temporary 100 percent rating for it from July 26, 1998 to 
January 14, 1999, can be granted without further 
development, a decision will be rendered on this issue.  
Whereas, unfortunately, the remaining issues of entitlement 
to an effective date from January 15, 1999, to July 12, 
2001, for the assignment of a 60 percent rating for the 
service-connected residuals of the lung cancer, and for an 
increased rating for the residuals of the lung cancer must 
be REMANDED to the RO for still further development and 
consideration before being decided.


FINDINGS OF FACT

1.  The veteran requested service connection for the 
residuals of Agent Orange exposure on May 30, 1996; the 
first indication that he had lung cancer is contained in 
medical evidence dated June 21, 1996.  

2.  The veteran underwent chemotherapy and radiation therapy 
for his lung cancer, culminating in surgery to remove the 
tumor on January 8, 1997; he was discharged from that 
hospitalization on January 14, 1997, with no systemic signs 
of metastasis.  


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of 
June 21, 1996, for the assignment of a 100 percent rating 
for the service-connected residuals of the lung cancer.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.97, Diagnostic Code 6819 (2003); 38 C.F.R. § 4.97, 
Diagnostic Code 6819 (1996).

2.  The veteran is entitled to restoration of the 100 
percent rating for the residuals of the lung cancer from 
July 26, 1998, to January 14, 1999.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 4.97, Diagnostic Code 6819 
(2003); 38 C.F.R. § 4.97, Diagnostic Code 6819 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On May 30, 1996, the veteran requested service connection, 
in part, for the residuals of Agent Orange exposure.  

Private medical records indicate the veteran awoke with 
substernal chest pain on the morning of June 21, 1996, and 
was hospitalized for atypical chest pain.  Pulmonary (lung) 
cancer was diagnosed.  He was discharged on June 25, 1996.  
On July 25, 1996, he presented for staging for irradiation 
and chemotherapy treatment for his cancer.  This treatment 
reduced the size of the tumor, and on January 8, 1997, he 
underwent surgical removal of the upper lobe of his right 
lung and resection of ribs 1, 2 and 3.  Immediately after 
the surgery, he complained of pain and was treated for 
pneumothorax resulting from the surgery during that 
hospitalization.  He was discharged on January 14, 1997, 
with no systemic signs of metastasis.  

A June 1997 rating decision granted service connection for 
lung cancer and assigned a temporary 100 percent evaluation, 
effective July 25, 1996.  

A VA examination was conducted in October 1997.  

A February 1998 rating decision proposed to reduce the 
veteran's 100 percent evaluation to 30 percent.  And a June 
1998 rating decision did just that, effective September 1, 
1998.  He appealed.

A private report of a PFT dated July 13, 2001, is of record.  
As pertinent here, the diffusion capacity of the veteran's 
lungs for carbon monoxide by the single breath method 
(DLCO(SB)) was 41 percent of the value predicted.  
A VA examination was conducted later in July 2001.  The 
examiner noted the veteran had insignificant lung tissue to 
allow for proper diffusion capacity and that the low DLCO of 
41 percent was the best value to represent his 
pulmonary condition.  

A January 2002 rating decision granted an increased, 60 
percent, rating for the residuals of the lung cancer, 
effective July 13, 2001, the date of the private PFT.  

A July 2002 rating decision granted a TDIU, with the same 
effective date of July 13, 2001. 

The veteran appealed for a rating higher than 30 percent 
prior to July 13, 2001, for the residuals of his lung 
cancer, and for an increased rating for the condition as of 
this date.

The provisions of 38 C.F.R. § 3.400 stipulate that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  In the case of 
direct service connection, the effective date of an award is 
the day following separation from active service or date 
entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2); see also 38 U.S.C.A. § 5110(b)(1).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  

The current level of functional impairment is of primary 
importance in situations where the veteran is requesting a 
higher (i.e., increased) rating for an already established 
service-connected disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  But as previously mentioned, when, 
as here, the veteran timely appealed the initial staged 
rating assigned for his disability-just after establishing 
his entitlement to service connection for it-VA must 
consider his claim in this context.  Therefore, the Board 
must also determine whether he is entitled to a "staged" 
rating to compensate him for various times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The RO initially assigned a temporary evaluation of 100 
percent for the residuals of the lung cancer under 38 C.F.R. 
§ 4.97, Diagnostic Code 6819 (1996), effective prior to 
October 7, 1996.  At that time, Diagnostic Code 6819 
provided for a 100 percent rating for malignant neoplasms of 
any specified part of the respiratory system, exclusive of 
skin growths, to continue for 2 years beyond the cessation 
of any surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  If there has been no local 
recurrence or metastasis, rate on residuals.  Currently, 
under Diagnostic Code 6819, the 100 percent rating shall 
continue for six months after discontinuance of such 
treatment, and then the appropriate disability rating shall 
be determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If no recurrence or metastasis, then it is rated on 
residuals.  See 38 C.F.R. § 4.97, Diagnostic Code 6819 
(2003).  The Board finds the earlier version of Diagnostic 
Code 6819 more favorable to the veteran, in this particular 
instance, as it provided for a much longer period of 
entitlement to the temporary 100 percent rating.

The veteran applied for service connection for the condition 
on May 30, 1996.  However, the first medical indication that 
he had a lung disability was when he was hospitalized for 
chest pain on June 21, 1996, and almost immediately 
diagnosed with lung cancer.  Therefore, he is entitled to an 
earlier effective date of June 21, 1996, for the grant of 
service connection for the lung cancer and the assignment of 
a 100 percent temporary total rating.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. §§ 3.400(b)(2), 4.97, Diagnostic Code 
6819 (1996).  Since he already has been granted a 100 
percent temporary evaluation to July 25, 1996, this 
represents a partial grant of his appeal.

The Board also notes the veteran underwent surgery on his 
cancerous right lung on January 8, 1997.  Immediately after 
the surgery, he complained of pain and was treated for 
pneumothorax resulting from the surgery during that 
hospitalization.  He was noted to have no systemic signs of 
metastasis upon hospital discharge on January 14, 1997.  
Therefore, the Board will use January 14, 1997, as the date 
of cessation of therapy for his lung cancer.  He is entitled 
to a 100 percent temporary evaluation from a two-year period 
from that date.  Therefore, he is entitled to a 100 percent 
evaluation to January 14, 1999.  As he already has been 
granted a 100 percent temporary evaluation to July 25, 1998, 
this also represents a partial grant of his appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  And the implementing regulations 
are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The Board finds that the statutory and 
regulatory requirements, along with applicable Court 
precedent, with regard to notice and development of the 
claim have not been completely satisfied.  However, the 
veteran will not be prejudiced by the partial grant of 
benefits made in this decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, he will be afforded 
additional assistance under the VCAA before deciding the 
remainder of his claims, as will be discussed in the REMAND 
portion of this decision.


ORDER

An earlier effective date of June 21, 1997, is granted for 
the assignment of the 100 percent temporary rating for the 
service-connected residuals of lung cancer, subject to the 
laws and regulations governing the payment of VA monetary 
benefits.

The 100 percent temporary rating also is restored for the 
service-connected residuals of the lung cancer from July 26, 
1998, to January 14, 1999, subject to the laws and 
regulations governing the payment of monetary benefits.




REMAND

There is evidence of record indicating the veteran underwent 
an examination for Social Security Administration (SSA) 
disability insurance benefits.  The RO should attempt to 
obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

In addition, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must contact the SSA and 
request all records concerning the 
veteran's claim for disability insurance 
benefits, including a copy of the 
decision and any medical records used to 
reach the decision.



2.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  Then readjudicate the veteran's 
claims for an effective date from 
January 15, 1999, to July 13, 2001, for 
the 60 percent staged rating for the 
residuals of his lung cancer, and for an 
even higher rating for these cancer 
residuals as of that latter date.  If 
benefits are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to submit additional evidence and/or 
argument in response before returning 
the case to the Board.

The veteran need take no action until he is further 
informed.  The purpose of this REMAND is to obtain further 
development and ensure due process of law.  No inference 
should be drawn regarding the final disposition of the 
claims as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



